EXHIBIT 10.28

 

Assignor: Progreen Properties, Inc.

Assignee: EIG Venture Capital Ltd.

Property/Agreement Assigned: 13.5% Secured Convertible Debenture, due November
5, 2015, as amended (the “Debenture”) 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This BILL OF SALE AND ASSIGNMENT, made as of the 9th day of February, 201, by
and among Progreen Properties, Inc., a Delaware corporation (hereinafter
referred to as "Assignor"), EIG Venture Capital Ltd., a Belize limited company
(hereinafter referred to as "Assignee"), and Rupes Futura AB, a Swedish
corporation, the registered holder of the Debenture (hereinafter referred to as
the “Holder”);

 

WITNESSETH:

 

WHEREAS, it is the desire of Assignor and Assignee that Assignor shall execute
and deliver this instrument to Assignee for the purpose of more effectually
selling, assigning, transferring, delivering and conveying to Assignee all of
Assignor's estates, rights, titles, interests, claims and demands in, to and
under the property and assets hereinafter described or referred to;

 

NOW, THEREFORE, in accordance with the terms of this Agreement, the parties
hereto hereby agree as follows:

 

1.Assignor hereby sells, assigns, transfers, conveys, delivers and sets over to
Assignee, its successors and assigns, forever, all estates, rights, titles,
interests, claims and demands of Assignor in and to the Debenture.    
  Effective as of the date first set out above, Assignee agrees to assume all
obligations of Assignor to the Holder under the Debenture, which Assignee hereby
agrees will be exchanged for a loan Note of Assignor, due December 31, 2018,
bearing interest at the rate of five (5%) percent per annum and otherwise
substantially in the form of the loan note attached as Exhibit I to this
Agreement (the “Exchange Note”). The Holder hereby consents to the assumption by
Assignee of the Debenture, and agrees to exchange the Debenture for the Exchange
Note as aforesaid and agrees to the substitution of Assignee for Assignor as the
obligor for all amounts due to him pursuant to the Debenture.

 

2.In consideration of the assignment of the Debenture as provided herein, the
Holder hereby fully releases Assignor, its owners, directors and officers,
subsidiaries, agents, successors and assigns from all liabilities, damages,
causes of action, claims which the Holder might have against Assignor of any
kind or nature, known or unknown, suspected or unsuspected, accrued or
unaccrued, whether in law, equity or otherwise, and whether under contract,
warranty, tort or otherwise, which the Holder ever had, now has or may have,
claim or assert from the beginning of the world to the date of this Assignment
and Assumption Agreement

 



 - 1 - 

 

 

This Assignment and Assumption Agreement and the covenants and agreements herein
contained shall be binding upon Assignor, Assignee and the Holder, and their
respective successors and assigns.

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement by their respective officers or representatives hereunto duly
authorized as of the day and year first above set forth.

 

  ASSIGNOR:         PROGREEN PROPERTIES, INC.         BY: /s/ Jan Telander      
  ASSIGNEE:         EIG VENTURE CAPITAL LTD.         By: /s/ Ulf Telander  
Title:           RUPES FUTURA AB         BY: /s/ Henrik Sellmann   Title:
President

 

 

- 2 -

 



